Exhibit 10.6
 
THIS INSTRUMENT IS SUBJECT TO THE TERMS OF A SUBORDINATION AGREEMENT AND/OR
SUBORDINATION AND INTERECREDITOR AGREEMENT IN FAVOR OF FAUNUS GROUP
INTERNATIONAL, INC. AND EACH HOLDER HEREOF BY ITS ACCEPTANCE HEREOF SHALL BE
BOUND BY THE PROVISIONS OF SUCH SUBORDINATION AGREEMENT.
 
COLLATERAL AGENCY AGREEMENT
 
THIS COLLATERAL AGENCY AGREEMENT (this “Agreement”) is made and dated as of
April 12, 2011 and among the persons named as “Secured Party” on the signature
pages hereto (each, a “Secured Party” and together, the “Secured Parties”), Ads
in Motion, Inc., a Delaware corporation (the “Company”), and Worldwide Stock
Transfer LLC, a New Jersey limited liability company, as collateral agent for
the Secured Parties with respect to the Collateral (as hereinafter defined) (in
such capacity, the “Collateral Agent”). The Collateral Agent is sometimes
referred to herein as the “Agent”.
 
PRELIMINARY STATEMENTS
 
A.          Each of the Secured Parties has entered into a Securities Purchase
Agreement (the “Purchase Agreement” the form of which is attached hereto as
Exhibit B) with the Company, pursuant to which, among other things, each Secured
Party, under substantially identical terms and conditions, has purchased from
the Company a note, in each case, evidenced by a Senior Subordinated Convertible
Note (each a “Note”, and collectively, the “Notes”) secured by, inter alia, a
Security Agreement, dated as of the date hereof, among the Company, the
Collateral Agent and each of the Grantors (as defined therein) that may be a
party thereto from time to time (the “Security Agreement” together with the
Notes and each of the other Security Documents (as defined in the Notes) as the
same may be amended, supplemented or modified from time to time, the “Security
Documents”).  Terms used herein, but not defined herein shall have the meanings
assigned to such terms in the Purchase Agreement.
 
B.           To secure the payment and performance of the obligations under and
pursuant to the Purchase Agreement, the Notes, the Security Documents and the
other Transaction Documents (including, without limitation, the Obligations (as
defined in the Security Agreement) and other obligations of the Company to each
of the Secured Parties (all such secured obligations, the “Secured
Obligations”)), the Company has granted to the Collateral Agent for itself and
for the benefit of each of the Secured Parties a first priority security
interest in the same common collateral as described in the Security Agreement
and the other Security Documents (hereinafter all of such collateral shall be
referred to collectively as the “Collateral”).
 
C.           The Company and the Secured Parties desire to enter into this
Agreement with Worldwide Stock Transfer LLC to appoint Worldwide Stock Transfer
LLC as the Collateral Agent for the Secured Parties with respect to the
Collateral and Worldwide Stock Transfer LLC desires to accept such appointment.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
AGREEMENT
 
1.            Definitions. All capitalized terms used herein without definition
shall have the meanings assigned to such terms in the Security Documents.  The
following terms used in this Agreement shall have the following meanings:
 
“Affiliate” means, at any time, and with respect to any Person: (i) any other
Person (other than a Subsidiary) that at such time directly or indirectly
through one or more intermediaries Controls, or is Controlled by, or is under
common Control with, such first Person; and (ii) any Person beneficially owning
or holding, directly or indirectly, ten percent (10%) or more of any class of
voting or equity interests of the Company or any Subsidiary or any corporation
of which the Company and its Subsidiaries beneficially own or hold, in the
aggregate, directly or indirectly, ten percent (10%) or more of any class of
voting or equity interests.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.  Unless
the context otherwise clearly requires, any reference to an “Affiliate” is a
reference to an Affiliate of the Company.
 
“Event of Default” has the meaning assigned to such term in each Note.
 
“GAAP” means generally accepted accounting principals, consistently applied.
 
“Person” means an individual, partnership, corporation, limited liability
company, limited partnership, association, trust, unincorporated organization,
or a government or agency or political subdivision thereof.
 
“Proceeds” means all amounts paid or payable for the benefit of the Secured
Parties or the Collateral Agent pursuant to, or upon the exercise of remedies
under, the Security Documents.
 
“Required Holders” has the meaning ascribed to such term in the Purchase
Agreement.
 
“Subsidiary” means any limited liability company, partnership or corporation
which the Company consolidates, or may consolidate from time to time after the
date hereof, on its financial statements on a GAAP basis.
 
2.             Appointment and Duties of Collateral Agent.
 
    (a) Appointment of Collateral Agent.  Each Secured Party, by its execution
of this Agreement or its acceptance of the benefits of this Agreement and the
Security Documents, hereby appoints Worldwide Stock Transfer LLC as its agent
and attorney-in-fact to do the following:
 
 
2

--------------------------------------------------------------------------------

 
 
(i) to act as agent for each Secured Party under the Security Documents;
 
(ii) to timely prepare and provide to each Secured Party and, as applicable, the
Company, the notices, certificates and other documents called for in this
Agreement;
 
(iii) to take all action expressly required under this Agreement and the
Security Agreement;
 
(iv) to hold each item of Collateral which is evidenced by a certificate or an
instrument in its possession in the State of New Jersey pursuant to the terms
hereof on behalf and for the benefit of the Secured Parties;
 
(v) subject to the terms of Section 3 hereof and the terms of the Security
Documents, to sell the Collateral, to collect Proceeds therefrom, and to apply
such Proceeds in accordance with the terms of this Agreement; to receive and/or
release Collateral in accordance with the terms of this Agreement; and
 
(vi) to take such other actions as the Collateral Agent shall be directed to
take, either by the terms hereof, by the terms of the Security Agreements or as
the Required Holders may reasonably direct in writing and to perform the duties
and obligations set forth herein and therein and to effect the purposes of this
Agreement.
 
    (b) Acceptance by_ Collateral Agent.  The Collateral Agent hereby agrees to
act as agent for the Secured Parties pursuant to the terms and conditions of,
and to fully and timely perform its duties under, this Agreement until the
satisfaction in full in cash and discharge of the Secured Obligations.  By its
execution and delivery of this Agreement, the Collateral Agent accepts its
appointment as Collateral Agent and agrees to, among other things: (i) take the
actions and otherwise exercise the rights and perform the duties described in
Section 2(a) above; (ii) notify each Secured Party of the occurrence of an Event
of Default of which it has actual knowledge and any material adverse change or
development in the perfection of the security interest of the Collateral Agent,
for the benefit of the Secured Parties, in the Collateral of which it has actual
knowledge; (iii) release Collateral in accordance with the written instructions
of the Required Holders; (iv) upon the occurrence of an Event of Default of
which it has knowledge, solicit and rely upon direction from the Required
Holders as to any disposition or other action with respect to the Collateral;
(v) effectuate any reasonable actions called for by the Required Holders; and
(vi) sell, liquidate or cause to be sold or liquidated the Collateral in a
commercially reasonable manner in accordance with the written instructions of
the Required Holders. Notwithstanding anything herein or elsewhere to the
contrary, it is expressly understood and agreed among the parties hereto that
the Collateral Agent shall have no duty or responsibility for preparing,
maintaining or filing any financing statements (including, without limitation,
any continuation statements or financing statement amendments).  The Secured
Parties or the Company shall have the sole responsibility for any such filings.
 
     (c) Collateral to be held in State of New Jersey. The Collateral Agent
shall at all times hold and maintain possession of the Collateral which is
evidenced by a certificate or instrument in the State of New Jersey.
 
     (d) Material Non-Public Information
 
 
3

--------------------------------------------------------------------------------

 
 
. Upon the delivery of any notices, documents, information or materials to
Collateral Agent by Company and/or any of its subsidiaries or any of its or
their respective officers, directors, employees and/or agents in accordance with
or pursuant to this Agreement or any other Transaction Document, the Company
shall certify or cause to be certified in writing to Collateral Agent whether
such notices, documents, information or materials contain any material
non-public information.  If Collateral Agent  receives any such notices,
documents, information or materials with such certification that such notices,
documents, information or materials contain material non-public information and
the Collateral Agent reasonably determines, in its sole discretion, the Secured
Parties should receive such notices, documents, information or materials, (x)
Collateral Agent shall deliver a written notice to the Company that Collateral
Agent intends to promptly deliver such notice, documents or other information or
materials to the Secured Parties, (y)  the Company shall within one (1) Business
Day after any receipt of such written notice from Collateral Agent  (A)
 publicly disclose such material, non-public information on a Current Report on
Form 8-K or otherwise and (B) deliver written notice to Collateral Agent
certifying that such notice, documents, information or materials no longer
contain any material, non-public information (a “Non-Public Certification”) and
(z)  promptly following the receipt of such Non-Public Certification, Collateral
Agent shall delivery such notice, documents, information or materials to each
Secured Party.  Any delivery by Collateral Agent of any notice, documents or
other information or materials to any Secured Party shall be deemed to be a
delivery by the Company to such Secured Party for all purposes hereunder and
pursuant to any other Transaction Documents.  To the extent Collateral Agent
receives any notices, documents, information or materials from Company and/or
any of its subsidiaries or any of its or their respective officers, directors,
employees and agents without concurrent certification by Company that such
notices, documents, information or materials do not contain any non-public
information or the Company fails to deliver a Non-Public Certification as
required hereunder, Collateral Agent shall retain such items or information and
shall not deliver any such items or information to any Secured Party, but shall
deliver written notice to each Secured Party that it has received items or
information that may or may not contain material non-public information without
a certification by Company as to the contents thereof (but without otherwise
describing in any detail such items or information).  Upon receipt of such
notice, each Secured Party may  provide further instruction to Collateral
Agent  with respect to distribution of such notices, documents, information or
materials to such Secured Party (and not to any other Secured Party) and
Collateral Agent shall have no further duty with respect thereto until receipt
of such instruction from any such Secured Party.   Notwithstanding anything
herein or in any Transaction Document to the contrary, the Collateral Agent
shall not deliver to any Secured Party any documents or other information or
materials without prior certification by Company that such notices, documents,
information or materials do not contain material non-public information, without
the prior written consent of such Secured Party (other than notices of the
occurrence of an Event of Default).
 
 
3.             Instructions to Collateral Agent.  Except as set forth herein,
the Collateral Agent hereby agrees to act with respect to the Collateral and
otherwise under this Agreement only upon the written instructions of, or with
the consent of, the Required Holders; provided that without the written
instructions of, or consent from, all of the Secured Parties, the Collateral
Agent may not release Collateral other than in accordance with this Agreement or
the written instructions of the Required Holders.
 
 
4

--------------------------------------------------------------------------------

 
 
4.            Secured Party Actions. No Secured Party may take, or require the
Collateral Agent to take or refrain from taking, any action hereunder or under
the Security Documents or with respect to any of the Collateral except as and to
the extent expressly set forth in this Agreement or the Security
Documents.  Each Secured Party agrees that written instructions given to the
Collateral Agent by the Required Holders (regardless of whether such Secured
Party agrees, disagrees or abstains with respect to such instructions) shall be
binding upon such Secured Party and its transferees and assigns for all purposes
and that none of the Secured Parties shall have any liability to any other
Secured Party for any such instructions given to the Collateral Agent.
 
5.            The Agent.
 
(a) Duties and Responsibilities.  The Agent shall have only such powers, and
only such duties on behalf of the Secured Parties, as are expressly set forth
herein.  Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Notes, the Purchase Agreement or the Security Documents, the
Agent shall not have any duties or responsibilities except those expressly set
forth herein, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or the Security
Documents or otherwise exist against the Agent.  The duties of Agent shall be
mechanical and administrative in nature and Agent shall not have, or be deemed
to have, by reason of this Agreement, the Notes, the Purchase Agreement or any
Security Document or otherwise a fiduciary or trustee relationship in respect of
any Secured Party.
 
(b) Delegation of Duties, Etc. The Agent may exercise any of its powers and
perform any of its duties hereunder by or through agents or attorneys and shall
be entitled to consult with legal counsel, accountants and other experts
selected by it.  Any action taken or omitted to be taken or suffered in good
faith by the Agent in accordance with the reasonable opinion of such counsel,
accountants or other experts shall be full justification and protection to
it.  The Agent shall not be responsible for any misconduct or negligence, other
than gross negligence or willful misconduct on the part of any agent or attorney
appointed with due care by it hereunder.
 
For the purposes of this Section 5(b), “Confidential Information” means written
information that is marked “confidential” and is delivered to the Collateral
Agent by or on behalf of the Company or any Subsidiary in connection with the
transactions contemplated by or otherwise pursuant to this Agreement, provided
that such term does not include information that: (i) was publicly known or
otherwise known to the Collateral Agent prior to the time of such disclosure;
(ii) subsequently becomes publicly known through no act or omission by the
Collateral Agent or any person acting on its behalf; (iii) otherwise becomes
known to the Collateral Agent other than through disclosure by the Company or
any Subsidiary; or (iv) constitutes financial information delivered to the
Secured Parties pursuant to the Purchase Agreement or other Transaction
Documents that are otherwise publically available.  The Collateral Agent will
maintain the confidentiality of such Confidential Information in accordance with
procedures adopted by it in good faith to protect confidential information of
third parties delivered to it, provided that the Collateral Agent may deliver or
disclose Confidential Information to: (i) its directors, officers, employees,
agents, attorneys and affiliates (to the extent such disclosure reasonably
relates to its duties hereunder); (ii) its financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section 5(b);
(iii) any Secured Party; (iv) any Person from which a Secured Party offers to
purchase any security of the Company to the extent such Buyer agrees to be bound
by provisions substantially similar to the provisions in this paragraph;  (v)
any federal or state regulatory authority having jurisdiction over the
Collateral Agent; (vi) the National Association of Insurance Commissioners or
any similar organization, or any nationally recognized rating agency that
requires access to information about a Secured Party’s investment portfolio; or
(vii) any other Person to which such delivery or disclosure may be necessary or
appropriate (A) to effect compliance with any law, rule, regulation or order
applicable to the Collateral Agent, (B) in response to any subpoena or other
legal process, (C) in connection with any litigation to which a the Collateral
Agent is a party, or (D) if an Event of Default has occurred and is continuing,
to the extent the Collateral Agent may reasonably determine such delivery and
disclosure to be necessary or appropriate in the enforcement or for the
protection of the rights and remedies under the Security Documents.
 
 
5

--------------------------------------------------------------------------------

 
 
(c) Indemnification.  The Company hereby agrees to indemnify the Agent in its
individual capacity and as the Collateral Agent, and the Agent’s directors,
officers, stockholders, employees, agents, successors and assigns (each and
“Indemnitee”) from and hold each Indemnitee harmless from, any and all losses,
claims, damages, liabilities and related expenses (including the reasonable
fees, charges and disbursements of one counsel for the Collateral Agent)
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Company or any other party to the Notes arising out of, in connection
with, or as a result of: (i) the execution or delivery of this Agreement, any
other Security Documents of any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder, the consummation of the transactions contemplated
hereby or thereby or the acceptance and administration of this Agreement or any
of the Security Documents by the Collateral Agent; (ii) any Note or the use or
proposed use of the proceeds therefrom; or (iii) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Company or any other party to the Notes, and regardless of
whether the Collateral Agent is a party thereto; provided that such indemnity
shall not be available to the extent that such losses, claims, damages,
liabilities or related expenses result from the gross negligence or willful
misconduct of the Indemnitee as finally determined by a court of competent
jurisdiction.  The provisions of this Section 5(c) shall survive the termination
of this Agreement and each other Security Document and the resignation or
removal of the Collateral Agent.
 
(d) Exculpatory Provisions.  No Indemnitee shall be liable to any Secured Party
or the Company for any action taken or omitted to be taken or suffered by it or
them hereunder or in connection herewith, except for its or their own gross
negligence or willful misconduct as finally determined by a court of competent
jurisdiction.  The Agent shall not be liable for the effectiveness,
enforceability, value, sufficiency, or validity of this Agreement, the Purchase
Agreement, the Notes, the Security Documents or the Collateral.  Without
limiting the generality of the foregoing, the Agent shall not be responsible for
any statements, warranties or representations made by the Company in or in
connection with the Security Documents or any other document relating to the
Collateral.  The Agent shall be entitled to conclusively rely on any
communication, instrument, paper or other document, including without limitation
any certificates provided by the Company (absent manifest error), believed by
the Agent to be genuine and correct and to have been signed or sent by the
proper parties.  The Agent shall be fully justified in failing or refusing to
take any action under this Agreement unless it shall first have received written
direction from the Required Holders or all of the Secured Parties, as
applicable.  The Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or the Security Documents in
accordance with the written consent or written instructions of the Required
Holders (or all of the Secured Parties, as applicable) and such consent or
instructions and any action taken or failure to act pursuant thereto shall be
binding upon all applicable Secured Parties.  The Agent shall be under no duty
or responsibility to any Secured Party to ascertain or to inquire into the
performance or observance by the Company or any other party of any of the
provisions of the Purchase Agreement, the Notes, the Security Documents or any
other document.  Under no circumstance shall the Agent be liable for special,
punitive, indirect or consequential damages.
 
 
6

--------------------------------------------------------------------------------

 
 
(e) Standard of Care.  Except for the exercise of reasonable care in the custody
of any Collateral in its possession and the accounting for moneys actually
received by it in accordance with the Security Documents, the Collateral Agent
shall have no duty as to any Collateral.  The Collateral Agent shall not be
responsible for the existence, genuineness or value of any of the Collateral or
for the validity, perfection, priority or enforceability of the liens in any of
the Collateral, whether impaired by operation of law or by reason of any action
or omission to act on its part hereunder, except to the extent such action or
omission constitutes gross negligence or willful misconduct on the part of the
Collateral Agent, for the validity or sufficiency of the Collateral or any
agreement or assignment contained therein, for the validity of the title of the
Company to the Collateral, for insuring the Collateral or for the payment of
taxes, charges, assessment or liens upon the Collateral or otherwise as to the
maintenance of the Collateral.
 
(f) Independent Credit Investigation.  Each Secured Party expressly acknowledges
that the Agent has not made any representations or warranties to it and that no
act taken by the Agent shall be deemed to constitute any representation or
warranty by the Agent to any such party.  Each Secured Party acknowledges that
it has taken and will continue to take such actions and to make such
investigations as it deems necessary to inform itself of the affairs of the
Company, and each Secured Party acknowledges that it has made and will continue
to make its own independent investigation of the creditworthiness and the
business and operations of the Company, and that, in entering into this
Agreement and the Purchase Agreement, it has not relied and will not rely upon
any information or representations furnished or given by the Agent or any
Secured Party.
 
(g) Knowledge of Default, etc.  The Agent shall be entitled to assume that no
Event of Default or material adverse change or development in the perfection of
the security interest of the Agent in the Collateral exists, unless the officers
of the Agent responsible for matters concerning this Agreement shall have
obtained actual knowledge of such Event of Default or material adverse change or
development through the performance of the Agent’s duties hereunder and/or shall
have been notified in writing by the Company or any Secured Party that it
considers that an Event of Default or such material adverse change or
development exists and specifying the general nature thereof.
 
 
7

--------------------------------------------------------------------------------

 
 
(h) No Duty to Provide Additional Credit Information; No Responsibility
for  Perfection or Priority of Liens, etc.  The Agent shall not have any duty or
responsibility to provide the Secured Parties with any credit information
concerning the affairs, financial condition or business of the Company which may
at any time come into the possession of the Agent (other than any such credit
information specifically provided to the Agent in connection with the Security
Documents or requested by any Secured Party) or any responsibility for the
perfection or priority of any lien.
 
(i) Resignation or Removal of the Collateral Agent. The Collateral Agent may
resign hereunder at any time by giving thirty (30) days’ prior written notice
thereof to each Secured Party and may be removed at any time with or without
cause by an instrument in writing delivered to the Company and the Collateral
Agent and signed by the Required Holders; provided no such removal shall be
effective until a successor Collateral Agent shall have accepted appointment as
set forth below.  Upon any such notice of resignation or removal, the Required
Holders shall appoint a successor Collateral Agent.  If an instrument of
acceptance by a successor Collateral Agent shall not have been delivered to a
removed Collateral Agent within thirty (30) days after notice of removal has
been given as set forth above, such removed Collateral Agent may petition any
court of competent jurisdiction, at the sole cost and expense of the Company,
for the appointment of a successor Collateral Agent.  Upon the acceptance of any
appointment as successor Collateral Agent, that successor shall thereupon
establish such accounts as are provided for. in the Security Documents, shall
take all actions as may be necessary or appropriate to perfect the security
interest created under the Security Documents, and shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring or removed Collateral Agent, and the retiring or removed Collateral
Agent shall, upon the payment of its charges hereunder, promptly: (i) transfer
to such successor agent all items of Collateral held by the retiring or removed
Collateral Agent, together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Collateral Agent under this Agreement; and (ii) execute and deliver to such
successor Collateral Agent such amendments to financing statements delivered to
the resigning or removed Collateral Agent, and take all such other actions at
the expense and direction of the Company as may be reasonably necessary or
appropriate in connection with the assignment to such successor Collateral Agent
of the security interests created under the Security Documents, whereupon the
retiring or removed Collateral Agent shall be discharged from its duties and
obligations under this Agreement.  After any retiring or removed Collateral
Agent’s resignation or removal hereunder as Collateral Agent, the provisions of
this Agreement shall survive and shall continue and inure to its benefit as to
any actions taken or omitted to be taken by it under this Agreement while it was
the Collateral Agent hereunder, including but not limited to Section 5(c).
 
(j) Waiver.  Any waiver, forbearance, failure or delay by the Agent in
exercising, or the exercise or beginning of exercise by the Agent of, any right,
power or remedy, simultaneous or later, shall not preclude the further,
simultaneous or later exercise thereof, and every right, power or remedy of the
Agent shall continue in full force and effect until such right, power or remedy
is specifically waived in a written instrument executed by the Agent.
 
 
8

--------------------------------------------------------------------------------

 
 
(k) Notice of Transfer.  Upon receipt of a written notice by an officer of the
Agent responsible for matters relating to this Agreement from the Company or
applicable Secured Party of a transfer of a Note, the transferee shall be
entitled to all benefits of this Agreement, and the Agent shall treat such
transferee as a Secured Party for all purposes hereof so long as the Agent has
no reason to believe that the facts stated in such notice are not true and
correct.  Prior to such notice, the Agent shall be justified in treating the
prior Secured Party as the owner thereof and as a Secured Party for all purposes
hereof and shall not be responsible for ascertaining whether a transfer has
occurred.
 
(l) Fees; Expenses.  The Company shall pay to the Agent within five (5) Business
Days of its demand the amount of any and all reasonable costs and expenses,
including the reasonable fees and expenses of its counsel, that the Agent may
incur in connection with: (i) the acceptance and administration of this
Agreement and its duties as Agent hereunder; (ii) the custody or preservation of
or the sale of, collection from or other realization upon, any of the
Collateral; or (iii) the exercises and enforcements of any rights of the Agent
hereunder or under the Security Documents.  The provisions of this Section 5(m)
shall survive the termination of this Agreement and the resignation or removal
of the Agent.
 
(m) Application of Proceeds.  At the written direction of the Required Holders,
the Collateral Agent shall apply the proceeds of any collection, sale,
foreclosure or other realization upon any Collateral (the “Order of
Application”):
 
FIRST, to the payment of all amounts payable under this Agreement on account of
the Collateral Agent’s fees or any out-of-pocket legal fees, costs and expenses
or other liabilities of any kind incurred by the Collateral Agent or any co
agent in connection with any Security Document (including without limitation any
fees and expenses described in Section 5(l) above);
 
SECOND, to each Secured Party on a pro-rata basis, based on the pro rata
percentage that each Secured Party’s outstanding Notes bears to all outstanding
Notes until all obligations due and owing under such Notes and other Transaction
Documents have been paid in full in cash;
 
THIRD, any surplus remaining after the payment in full in cash of all of the
Secured Obligations shall be paid to the Company or to whomsoever as the Company
may by notice direct as lawfully entitled to receive the same, or as a court of
competent jurisdiction may direct.
 
For this purpose, “proceeds” of Collateral means any and all cash, securities
and other property realized from collection, foreclosure or enforcement of the
Collateral Agent’s liens upon the Collateral (including distributions of
Collateral in satisfaction of any Secured Obligations).  Upon written request by
a Secured Party or the Collateral Agent to the Company, the Company shall
furnish each Secured Party and the Collateral Agent with such information as the
Secured Party or the Collateral Agent may reasonably require to calculate and
determine each Secured Party’s pro rata percentage of outstanding Notes for
purposes of this Agreement.  The Collateral Agent shall be entitled to
conclusively rely upon such information provided by the Company.
 
 
9

--------------------------------------------------------------------------------

 
 
6.            [Intentionally Omitted]
 
7.   Termination of this Agreement.  Except as otherwise specifically provided
herein, this Agreement shall terminate immediately upon the satisfaction in full
in cash of all Secured Obligations.  Without limiting the foregoing, the
bankruptcy; insolvency, dissolution or other similar event or condition of any
Person, including the Company, shall not operate to terminate this Agreement.
 
8.   Miscellaneous.
 
(a) Assignment. This Agreement shall be binding upon and shall inure to the
benefit of the parties and their respective permitted successors and assigns,
but does not otherwise create, and shall not be construed as creating, any
rights enforceable by any Person other than the Agent and the Secured Parties,
in their respective capacities as such and the Company and any permitted
assignor.  Any corporation or other fund into which the Collateral Agent may be
merged or converted or with which it may be consolidated, or any corporation or
other fund resulting from any merger, conversion or consolidation to which the
Collateral Agent shall be a party, or any corporation or other fund succeeding
to all or substantially all of the corporate trust business of the Collateral
Agent, shall be the successor of the Collateral Agent hereunder without the
execution or filing of any paper or any further action on the part of any of the
parties hereto.  At the time of any assignment of all or any portion of the
Secured Obligations by a Secured Party, such assigning Secured Party shall cause
its assignee to execute the Counterpart Collateral Agency Agreement attached
hereto as Exhibit A and become a party to this Agreement.  Upon execution of the
Counterpart Collateral Agency Agreement attached hereto as Exhibit A, the
assignee shall be entitled to all benefits of this Agreement, and the Agent
shall treat such assignee as a Secured Party for all purposes hereof so long as
the Agent has no reason to believe that the facts stated in such notice are not
true and correct.
 
(b) Amendments.  No amendment or waiver of any provision of this Agreement or
the Security Documents shall in any event be effective unless the same shall be
in writing and shall have been approved by the Required Holders and, as to
Section 5, the Agent; provided that any amendment of Section 3 hereof, this
Section 8(b), or the definition of “Required Holders” used herein shall require
the approval of the Agent and all Secured Parties.
 
(c) Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.  The
validity, interpretation, enforceability, and performance of this Agreement
shall be governed by the law of the State of Illinois, without regard to
conflicts of laws principles thereof.  The parties hereby consent to the
jurisdiction of a state or federal court situated in Chicago, IL, in connection
with any dispute arising hereunder.   The parties hereby waive their right to
trial by .jury in any proceeding involving, directly or indirectly, any matter
in any way arising our of, relating to, or connected with, this Agreement.  To
the extent that in any jurisdiction any party may now or hereafter be entitled
to claim, for itself or its assets, immunity from suit, execution, attachment
(before or after judgment) or other legal process, each party irrevocably agrees
not to claim, and it hereby waives, such immunity in connection with this
Agreement.  The Company and each Secured Party each waives personal service of
process and consents to service of process by certified or registered mail,
return receipt requested, directed to it at the address last specified for
notices hereunder, and such service shall be deemed completed ten (10) calendar
days after the same is so mailed.  Nothing herein shall affect the right of any
party to serve legal process in any manner permitted by law or affect its right
to bring any action in any other court.  EACH PARTY HEREBY IRREVOCABLY WAIVES
ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
 
10

--------------------------------------------------------------------------------

 
 
(d) Limitation on Liability of Secured  Parties to Each Other.  None of the
Secured Parties or any of their respective directors, officers, agents or
employees, shall have any liability for any action taken or omitted to be taken
by it or them or by the Agent in connection with the Purchase Agreement, the
Notes, the Security Documents or this Agreement (or any other documents executed
pursuant thereto) unless resulting from its gross negligence or willful
misconduct.
 
(e) Severability.  If any provision of this Agreement, or the application
thereof to any Person, place, or circumstance, shall be held by a court of
competent jurisdiction to be invalid, unenforceable, or void, the remainder of
this Agreement and such provisions as applied to other Persons, places and
circumstances shall remain in full force and effect.
 
(f) Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other parties hereto.  In the event that any signature is delivered by facsimile
transmission or by an e-mail which contains a portable document format (.pdf)
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature
page is executed) with the same force and effect as if such signature page were
an original thereof.
 
(g) Headings; Gender.  The headings of this Agreement are for convenience of
reference and shall not form a part of, or affect the interpretation of, this
Agreement.  Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof.  The terms “including”, “includes”, “include” and words of like
import shall be construed broadly as if followed by the words “without
limitation.”  The terms “herein”, “hereunder”, “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found.
 
(h) No Strict Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
(i) Joinder.  At any time after the initial execution and delivery of this
Agreement, one or more additional Persons may become parties hereto as a Secured
Party by executing and delivering the Counterpart Collateral Agency Agreement
attached hereto as Exhibit A, at which time such Person shall be entitled to all
benefits of this Agreement as a Secured Party.
 
 
11

--------------------------------------------------------------------------------

 
 
(j) Inconsistency with Purchase Agreement.  In the event of any inconsistency
between the terms and conditions of the Purchase Agreement, any other Security
Document and this Agreement (i) with respect to the rights, duties or
obligations of the Collateral Agent, the terms and conditions of this Agreement
shall govern and (ii) with respect to the rights, duties or obligations of the
Company or the Secured Parties, the terms and conditions of the Purchase
Agreement, or such other Security Document, as applicable, shall control.
 
(k) Force Majeure.  The Collateral Agent shall not be responsible or liable for
any failure or delay in the performance of its obligations under this Agreement
arising out of or caused, directly or indirectly, by circumstances beyond its
control, including without limitation, acts of God, earthquakes, fires, floods,
wars, civil or military disturbances, terrorism, sabotage, epidemics, riots,
loss or malfunctions of utilities, acts of civil or military authority, or
governmental, judicial or regulatory actions.
 
(l) Notices.  Any notice, election, instruction, direction, request, demand,
report or statement which by any provision of this Agreement is required or
permitted to be given or served hereunder shall be in writing and shall be given
or served by: (i) hand delivery against receipt; (ii) next day delivery by any
nationally recognized overnight courier service providing evidence of the date
of delivery; (iii) certified mail return receipt requested, postage prepaid; or
(iv) facsimile with receipt confirmation and a confirmation copy sent in the
manner provided in clauses (1), (ii) or (iii).  Any notice shall be addressed to
the addresses set forth below or to such other address as shall be designated by
such party in a written notice to the other parties.

 
If to a Secured Party:
 
The respective address as indicated on the signature page of this Agreement
under each Secured Party’s signature
     
If to Collateral Agent:
 
Worldwide Stock Transfer LLC
433 Hackensack ave
Level L
Hackensack, NJ 07601
Attn:           Jonathan Gellis
Ref:           [_________________________]
Tel.:           (201) 820-2008
Fax:           (201) 820-2010
     
If to Company:
 
Ads in Motion, Inc.
159 South Street
Morristown, NJ 07960
Attn: Jordan Glatt, President
Tel.: 973-984-7998
Fax: 973-984-9508
     
With a copy, which shall not constitute notice to:
 
Anslow + Jaclin, LLP
195 Route 9 South
Manalapan, NJ 07226
Attn: Gregg E. Jaclin, Esq.
Tel.: 732-409-1212
Fax: 732-577-1188



 
12

--------------------------------------------------------------------------------

 
 
All notices, elections, requests, instructions, directions, reports, statements
and demands under this Agreement shall be effective upon actual receipt.
 
(m) Instructions to Collateral Agent.  The undersigned Secured Parties hereby
certify that they constitute all of the Secured Parties as of the date hereof
and, the undersigned Secured Parties, by executing their counterpart signature
pages of this Agreement, hereby instruct the Collateral Agent to execute and
deliver this Agreement.  In order to induce the Collateral Agent to so execute
and deliver this Agreement, the undersigned Secured Parties hereby certify that
(i) they have reviewed and approved of this Agreement, and (ii) this instruction
and such action by the Collateral Agent pursuant to this instruction are not
contrary to any obligation of the Collateral Agent under, and are consistent
with, permitted by and in compliance with the Purchase Agreement and the
Security Documents.  In order to induce the Agent to take the foregoing
requested action, the undersigned Secured Parties (on a several, but not joint
basis) hereby agree to indemnify each Indemnitee for, and agree to hold each
Indemnitee harmless against, those liabilities, losses or expenses (including,
without limitation, reasonable legal and other professional fees and expenses)
incurred by an Indemnitee in connection with or arising out of the taking by
Worldwide Stock Transfer LLC, as Collateral Agent, except to the extent
resulting from or arising out of the gross negligence or willful misconduct of
any Indemnitee as finally determined by a court of competent jurisdiction, of
the foregoing requested action.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written
 

  ADS IN MOTION, INC.          
 
By:
/s/ Jordan Glatt      Name: Jordan Glatt     Title: President and Chief
Executive Officer  

 

  WORLDWIDE STOCK TRANSFER LLC, as Collateral Agent          
 
By:
/s/ Jonathan Gellis      Name:   Jonathan Gellis     Title: President  




  CAPE ONE FINANCIAL MASTER FUND, LTD.,     as a Secured Party          
 
By:
/s/ Reid Drescher      Name: Reid Drescher     Title: Director      Address for
Notice:                    

  Attn:        Telephone:       Facsimile:        Email:    

                                                                      
 
 

--------------------------------------------------------------------------------

 
 

  HERBERT GLATT          
 
 /s/ Herbert Glatt      Address for Notice:                    

  Attn:        Telephone:        Facsimile:       Email:            

 

  BERDON VENTURE ASSOCIATES, LLC,     as a Secured Party          
 
By:
/s/ Frederick Berdon      Name: Frederick Berdon     Title: Managing Member    
Address for Notice:                    

  Attn:        Telephone:        Facsimile:        Email:    

         
 
 

--------------------------------------------------------------------------------

 
 

  LEE KARLS          
 
 /s/ Lee Karls      Address for Notice:                    

  Attn:        Telephone:        Facsimile:       Email:            

 

  ROSTA, LLC,     as a Secured Party          
 
By:
/s/ R. J. Goldfein      Name: R.J. Goldfein     Title: Managing Member    
Address for Notice:                    

  Attn:        Telephone:        Facsimile:        Email:    

         
 
 

--------------------------------------------------------------------------------

 
 

  BRIO CAPITAL L.P.,     as a Secured Party          
 
By:
/s/ Shaye Hirsch     Name: Shaye Hirsch     Title: Managing Partner     Address
for Notice:                    

  Attn:        Telephone:        Facsimile:        Email:    

 

  BRIO CAPITAL SELECT LLC,     as a Secured Party          
 
By:
/s/ Shaye Hirsch     Name: Shaye Hirsch     Title: Managing Member     Address
for Notice:                    

  Attn:        Telephone:        Facsimile:        Email:    

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Counterpart Collateral Agency Agreement (Secured Party)
 
IN WITNESS WHEREOF, the undersigned has caused this Counterpart Collateral
Agency Agreement, dated as of ___________________ (this “Counterpart”), to be
duly executed and delivered by its duly authorized officer.  Upon execution and
delivery of this Counterpart to Collateral Agency Agreement, the undersigned
shall be a “Secured Party” under the Collateral Agency Agreement and shall be as
fully a party to the Collateral Agency Agreement dated as of _________________,
by and among Ads In Motion, a Delaware corporation, the Collateral Agent and the
Secured Parties listed on the signature pages thereof; as if such Secured Party
were an original signatory to the Collateral Agency Agreement on and after the
date hereof.
 

           
 
By:
      Name:       Title:             Address for Notice:                    

  Attn:        Telephone:        Facsimile:        Email:    

          With a copy, which shall not constitute notice to:                    

  Attn:        Telephone:        Facsimile:        Email:    

 
 
 

--------------------------------------------------------------------------------

 

Exhibit B


Securities Purchase Agreement


See attached.

 
 

--------------------------------------------------------------------------------

 